Order entered August 29, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00546-CR
                                    No. 05-13-00547-CR

                          EDGAR ALBERTO ROMO, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 199-82866-2012, 199-81976-2011

                                          ORDER
      We GRANT Official Court Reporter Sheri J. Vecera’s August 26, 2013 request for a

second extension of time to file the reporter’s record. The reporter’s record shall be due

THIRTY DAYS from the date of this order.

      The Court will not grant any further extensions on the reporter’s record.



                                                     /s/   LANA MYERS
                                                           JUSTICE